Case 2:20-cr-00579-SVW Document 289-5 Filed 04/21/21 Page 1 of 2 Page ID #:2679




         EXHIBIT B
  Case 2:20-cr-00579-SVW Document 289-5 Filed 04/21/21 Page 2 of 2 Page ID #:2680


                                                                         - 1 of 1 -
FD-302 (Rev. 5-8-10)

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       03/17/2021



           On March 11, 2021, pursuant to an arrest warrant issued in the Central
        District of California, signed by the Honorable Michael R.
        Wilsner, Magistrate Judge, Special Agents (SAs) of the FBI and IRS located
        and arrested MANUK GRIGORYAN (GRIGORYAN) at                       ,
        Glendale, CA 91207. After identifying themselves, SAs took GRIGORYAN into
        custody without incident. GRIGORYAN was transported by IRS SAs Anton Chu,
        Geffrey Clark, Ryan Bennett and Michael Schwartz to the Metropolitan
        Detention Center in Los Angeles, California.

             A copy of the arrest warrant is attached as a 1A.




   Investigation on    03/11/2021           at   Los Angeles, California, United States (In Person)

   File #   29O-LA-3280255                                                                                                   Date drafted    03/16/2021

   by   Justin Palmerton
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
    CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER                                                                        DOJ_PROD_0000159963
